ACCEPTED
                                                                                       01-14-00389-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  2/27/2015 3:40:22 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK

                      No. 01-14-00389-CR
                      No. 01-14-00390-CR
                               In the                  FILED IN
                                                1st COURT OF APPEALS
                         Court of Appeals           HOUSTON, TEXAS
                              For the           2/27/2015 3:40:22 PM
                      First District of Texas   CHRISTOPHER A. PRINE
                            At Houston                  Clerk

                    
                   Nos. 1350501 and 1350815
                    In the 263rd District Court
                     Of Harris County, Texas
                    
              JOHNATHAN RENARD CASTANEDA
                             Appellant
                                 V.
                   THE STATE OF TEXAS
                             Appellee
                    
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                      
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

      1. The appellant was charged in cause number 1350501 with aggravated

         sexual assault committed on June 8, 2012 (CR1 – 12). He was charged in

         cause number 1350815 with the murder of Baron Armstrong committed

         on June 8, 2012 (CR5 – 12). He pled “not guilty” to the charges, and the

         cases were tried to a jury (CR1 – 81) (CR5 – 73). On April 24, 2014, the

         jury found the appellant guilty of both offenses and sentenced him to life
   in prison for the sexual assault; the trial court also sentenced him to 45

   years in prison for the murder (CR1 – 81) (CR5 – 73). The appellant

   filed notice of appeal the same day, and the trial court certified that he

   had the right to appeal (CR1 – 77) (CR5 – 85).

2. The State’s brief is due on February 27, 2015. The State hereby requests

   a 30-day extension for the filing of the State’s brief.

3. The following facts are relied upon to show good cause for an extension

   of time to allow the State to file its brief:

      a. The record in this case is over 90 megabytes in length split over
          ten volumes and will take a large amount of time to process.

      b. The undersigned attorney is responsible for screening every bill
          filed in the Texas Legislature to determine its possible impact on
          the Harris County District Attorney’s Office, and this task has
          consumed a large amount of time since pre-filing started in the
          Texas Legislature in November 2014.

      c. The undersigned attorney researched and answered by email more
          than 40 legal questions of trial prosecutors since the appellant filed
          his brief. The undersigned attorney researched and answered even
          more such questions by phone during that time period.

      d. The undersigned attorney is responsible for supervising six other
          appellate prosecutors, and has spent a substantial amount of time
          reviewing the briefs of those prosecutors, attending their oral
          arguments, and assisting in the preparation of both during that time
          period. The undersigned attorney has also been responsible for
          training two new appellate prosecutors, which requires more
          intense supervision and editing, and therefore, more of a time
          commitment.
            e. The undersigned attorney has been involved in completing the
               following written appellate project since the appellant filed his
               brief:

                (1)     Jennifer Waite v. The State of Texas
                        No. 14-13-00588-CR
                        Brief filed February 3, 2015

                (2)     Terry Cox Ferguson v. The State of Texas
                        No. 01-14-00247-CR
                        Brief filed February 12, 2015

WHEREFORE, the State prays that this Court will grant the requested extension.

                                                 Respectfully submitted,

                                                 /s/ Eric Kugler
                                                 ERIC KUGLER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Kugler_eric@dao.hctx.net
                                                 TBC No. 796910
                          CERTIFICATE OF SERVICE
    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

      Jani Wood
      Assistant Public Defender
      Harris County, Texas
      1201 Franklin, 13th Floor
      Houston, Texas 77002
      Jani.maselli@pdo.hctx.net
                                                 /s/ Eric Kugler
                                                 ERIC KUGLER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 TBC No. 796910
Date: February 27, 2015